DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasebe (JP 2000-271381 Espacenet translation cited in IDS).
Regarding claim 1, Hasebe figures 1-4 teach a laundry washing machine comprising: 
a cabinet (2 outer box) having a plurality of sides and a top flange, wherein the top flange defines an outer periphery; 
a vertically mounted wash tub (single tub) positioned within the cabinet;[0002] 
one or more controls (8 operation board, 9 pump substrate, 11 water supply valve) positioned at least partially within the outer periphery of the cabinet; and 
a top panel (4 top cover) having a tub aperture defining access to the wash tub, one or more control apertures, and a door configurable (3 lid) between an open position and a closed position with the tub aperture to the wash tub, wherein the one or more control apertures of the top panel define user access to the one or more controls when the top panel is assembled with the cabinet and the one or more controls remain mounted with the cabinet when the top panel is disassembled from the cabinet.
Regarding claim 2, Hasebe figure 4 teaches a frame (21 integrated panel) extending from the top flange of the cabinet into the top panel when assembled.[0032]
Regarding claim 3, the frame (21 integrated panel) extends along at least a portion of the outer periphery of the cabinet adjacent the top flange and includes a front frame (14 base) , a rear frame (12 base),  and one or more support frames (17 base) connecting the front frame to the rear frame.
Regarding claim 5, Hasebe figure 4 suggests the top panel (4 top cover) is free from electrical connections and hydraulic connections allowing separation freely from the cabinet between an assembled position and a disassembled position.
Regarding claim 6, Hasebe teaches the top cover 4 is fixed to the upper part of the outer box 2 with a screw 16 thereby reading on one or more mechanical connections releasably connect the top panel from the cabinet.[0021]
Regarding claim 7, Hasebe figures 7 and 8 teach the one or more control apertures is adjacent a front edge of the top panel.
Regarding claim 8, Hasebe figures 1-4 teach a laundry washing machine comprising: 
a cabinet (2 outer box) having a plurality of sides and a top flange, wherein the top flange defines an outer periphery; 
a frame (21 integrated panel) attached to the cabinet adjacent the top flange and having a front frame (14 base), 
a rear frame (12 base), and 
at least one support frame (17 base) connecting the front frame to the rear frame; 
a vertically mounted wash tub (single tub) positioned within the cabinet;[0002] 
one or more controls mounted to the frame; and 
a top panel (4 top cover) having a tub aperture defining access towards the wash tub, one or more control apertures, and a door (3 lid) configurable between an open position and a closed position with the tub aperture to the wash tub, and wherein the one or more control apertures of the top panel define user access to the one or more controls when assembled with the cabinet; and wherein when the top panel is dissembled from the cabinet and the frame, the one or more controls remain mounted with the frame.
Regarding claim 9, Hasebe figures 3, 4, and 8 teach electrical systems (panel 21 serves as a base for mounting electrical components) and hydraulic systems (9 pump substrate, 11 water supply valve) mounted to the frame but freely separable from the top panel.[0032]
Regarding claim 10, Hasebe figure 1 suggests the frame (21 integrate panel) extends along the outer periphery and extends upwardly into the top panel.
Regarding claim 11, Hasebe figures 1-4 suggest the frame defines a through opening between the wash tub and the tub aperture of the top panel.
Regarding claim 12, Hasebe figures 7and 8 suggest the one or more control apertures is adjacent a front edge of the top panel outside the door in the closed position.
Regarding claim 13, Hasebe figure 4 suggests the top panel surrounds an outer periphery of the frame.
Regarding claim 14, Hasebe figure 4 suggests the top panel (4 top cover) includes one or more water supply apertures for receiving hydraulic connections (9 pump substrate, 10 water case, and 11 water supply valve) therethrough.
Regarding claim 15, Hasebe figures 1-8 teach a laundry washing machine comprising: 
a cabinet (2 outer box) having a plurality of sides and a top flange, wherein the top flange defines an outer periphery; 
a frame (21 integrated panel) attached to the cabinet adjacent the top flange and having a front frame (14 base), a rear frame (12 base), and at least one support frame (17 base) connecting the front frame to the rear frame; 
a vertically mounted wash tub (single tub) positioned within the cabinet; one or more controls mounted to the frame;[0002] 
a top panel (4 top cover) having a tub aperture defining access towards the wash tub, one or more control apertures, and a door (3 lid) configurable between an open position and a closed position with the tub aperture to the wash tub, and wherein the one or more control apertures of the top panel define user 
wherein the top panel (4 top cover) includes a connection to a remaining portion of the laundry washing machine that is free from electrical connections and hydraulic connections thereby allowing separation of the top panel from the frame, the cabinet, and the mounted one or more controls to the frame towards a disassembled position.

Regarding claim 16,  Hasebe teaches the top cover 4 is fixed to the upper part of the outer box 2 with a screw 16 thereby the top panel includes the mechanical connections to the frame and the cabinet.[0021]
Regarding claim 17, Hasebe figure 2 teaches the frame includes a single support frame (17 base) connecting the front frame to the rear frame.
Regarding claim 18, Hasebe figures 1-4 teach the frame defines a through opening between the wash tub and the tub aperture of the top panel.
Regarding claim 19, Hasebe figure 4 teaches the one or more control apertures is adjacent a front edge of the top panel outside the door in the closed position.
Regarding claim 20, Hasebe figures 1-4 teach the top panel includes one or more water supply apertures for receiving one or more hydraulic connections (9 pump board, 10 water supply case, and 11 water supply valve) therethrough.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasebe (JP 2000-271381 Espacenet translation cited in IDS), as applied to claim 2, and in further view of Han (US 2019/0010648).
Regarding claim 4, Hasebe figures 2-4 teach one or more water valves (11 water supply valve), one or more trays (10 water case).
Hasebe is silent to one or more water nozzles attached to the frame separate from the top panel.
Han is directed towards a laundry machine wherein figure 2 teaches circulation nozzle 12 and the direct water nozzle 13 may be installed on the top cover 2.[0044]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a circulation nozzle 12 and a direct water nozzle 13 as nozzles for spraying water into the inner tub 5.[0044]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711